Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   the prior art fails to disclose or render obvious the second form comprises a receptacle in the base structure; wherein illumination is configured for a first pattern when the first form is presented and for a second pattern when the second form is presented and a base structure comprising a functional region; and 
an actuator configured to operate a mechanism for the functional region; wherein the functional region is configured to present a first form and a second form; wherein the second form comprises a receptacle in the base structure; wherein the mechanism comprises a bladder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CAN/PINEL E ROMAIN/                                                                                                                                                                                                        


/PINEL E ROMAIN/           Primary Examiner, Art Unit 3612